Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150239                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  TOWNSHIP OF BROOKS,                                                                              Bridget M. McCormack
           Plaintiff-Appellee,                                                                           David F. Viviano
  v                                                                SC: 150239                        Richard H. Bernstein,
                                                                   COA: 299409                                       Justices
  JAMES R. HADLEY, JOHN J. JULIANUS                                Newaygo CC: 07-019180-CE
  TRUST, ROBERT JULIANUS, MARY STEIN
  RESTATED TRUST, MARY M. STEIN,
  LESTER E. HALLBERG, CLAUDIA
  HALLBERG, and ROY W. FORBES,
             Defendants-Appellants,
  and
  DAVID L. SHARP, ROGER L. STROVEN,
  ROGER L. DEJONG, LUANNE DEJONG, JACK
  JEFFERS, GEORGE S. HOFACKER, KAY M.
  HOFACKER, MARIANNE GELUSO, SHARON
  FLEENOR, JULIE WILSON, IRENE M.
  GODLEWSKI TRUST, DANIEL
  ROTHENTHALER, RICHARD LEONARD,
  HARRIET LEONARD, THEODORE SENFT,
  AMALIA SENFT, TED ROBINSON, SUSAN
  ROBINSON, MARILYN ROBINSON, REX V.
  ROBINSON, MARILYN M. ROBINSON,
  THOMAS J. GOULD, KATHLEEN M. GOULD,
  FRIEDA D. SCHNEIDER TRUST, THOMAS J.
  SCHNEIDER, JAMES RYAN, HELEN G.
  COOPER, THOMAS F. COOPER, WILLIAM
  HAISMA, DONA L. BLACK, ROBERT
  CROSCHERE, CHARLOTTE CROSCHERE,
  THOMAS A. POSTMA, AMY M. POSTMA,
  JOAN WALLACE, and FEDERAL NATIONAL
  MORTGAGE ASSOCIATION,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 2, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2015
           s0513
                                                                              Clerk